Citation Nr: 1532699	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  13-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with emphysema, to include as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.  He served within the Republic of Vietnam from July 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed electronically using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his breathing disorders, diagnosed as COPD and emphysema, are the result of herbicide exposure during his active duty service in the Republic of Vietnam.  As the VA treatment reports of record show he has been treated for the disorders during the course of the appeal, but he has never been afforded a VA examination, remand for an examination and opinion is necessary.

In addition, a letter dated in August 2010 from the Social Security Administration (SSA) shows that the Veteran is/was receiving SSA disability benefits.  In Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, the Court of Appeals for Veterans Claims (Court) held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As the SSA records could contain evidence pertinent to the Veteran's claim, an attempt should be made to obtain such records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).
Finally, the Board notes that the new VA Form 21-22 of record, appointing a new agent to represent the Veteran, has not been signed by the Veteran.  While the case is on remand, the Veteran should execute the document.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to sign and date the VA Form 21-22 (Appointment of Individual as Claimant's Representative) appointing Ryan Farrell as his new agent.  A copy of the signed form should be associated with the e-folder.

2.  Contact the SSA and request any and all records related to the Veteran's claim of entitlement to disability benefits, to include any decision made by an Administrative Law Judge and any medical records relied upon by SSA in making its decision.  Any records obtained should be associated with the e-folder.  ANY NEGATIVE REPLY MUST BE INCLUDED IN THE 
E-FOLDER.

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate clinician to determine whether any lung disorder(s) diagnosed during the period on appeal is the result of, or is otherwise related to, any aspect of active duty service.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should also elicit from the Veteran a personal history concerning his claimed symptomatology (both during and after military service) and treatment and note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration in the examiner's opinion.  

The VA examiner is requested to offer an opinion, with supporting rationale, as to the following:

Is it at least as likely as not (50 percent or greater degree of probability) that any chronic lung or pulmonary disease began during service or is causally-linked to any incident of the Veteran's period of active military service, to specifically include exposure to herbides during his service in Vietnam from July 1968 to July 1969. 
 
The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner MUST SPECIFICALLY SUPPORT THAT CONCLUSION WITH A DETAILED MEDICAL EXPLANATION THAT TAKES INTO CONSIDERATION ALL OF THE PERTINENT EVIDENCE OF RECORD (including the Veteran's self-reported history, and addresses such matters as whether (a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); (b) the question falls outside of the limits of current medical knowledge or scientific development; (c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or (d) there are other risk factors for developing the condition.

4.  Thereafter, readjudicate the claim on appeal.  If the benefit requested is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



